Citation Nr: 1207953	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of cold weather injury to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from February 1980 to September 1992, including service in Southwest Asia between January and May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision of the Department of Veterans (VA) Regional Office.  

In April 2004, the Board remanded the Veteran's cold weather injury claim for further development.  The Board notes that the issues of entitlement to service connection for heart palpitations and painful menses were also originally developed for appellate review and were addressed in the April 2004 Board remand.

In August 2006, the Board denied all three service connection claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court vacated that portion of the Board's August 2006 decision that had denied service connection for residuals of cold weather injury to the hands and feet, a disability manifested by heart palpitations, and disability manifested by painful menses and remanded the matter to the Board for further action consistent with the memorandum determination.  

In January 2010, the Board remanded all three claims for further development.  In an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for mitral valve prolapsed with palpitations (claimed as a disability manifested by heart palpitations) and for dysmenorrhea (claimed as painful menses).  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The AMC denied the claim for service connection for residuals of cold injury.  

In September 2011, the Board once again remanded the claim for further development. 

In a January 2012 supplemental statement of the case (SSOC), the AMC continued to deny the claim for service connection for residuals of cold injury.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have cold weather injury residuals of the hands and feet.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of cold weather injury to the hands and feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Preadjudication notice was not provided here because the rating decision denying service connection for cold injury residuals to the hands and feet was issued prior to the enactment of the VCAA.  In any event, VA notified the Veteran in May 2001 and May 2004 correspondence of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The claim was last readjudicated in January 2012.  The Board acknowledges that notice concerning how evaluations and effective dates are assigned was not provided specifically with respect to this claim, although such information was provided to the Veteran several times with respect to other claims.  In any event, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection for cold injury residuals, any question as to an appropriate evaluation or effective date to be assigned is rendered moot and the failure to provide such notice is harmless.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with the January 2010 remand, the Veteran was asked to provide information concerning current treatment providers in a January 2010 letter and a VA examination was conducted.  As that examination did not provide sufficient information, the case was again remanded in September 2011 for a VA examination and opinion.  In November 2011 the Veteran underwent an examination by a physician and an opinion was provided with detailed rationale.  Accordingly, the action requested by the September 2011 remand has been undertaken, and no further action is required. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she sustained a cold weather injury to her hands and feet during basic training in Missouri in March of 1980.  Service personnel records confirm a period of basic training during the months of February and March 1980.  The Veteran alleges, however, that she did not seek any treatment for any cold weather-related injuries to her hands or feet during service.  

The service treatment records reveal no treatment or findings of cold weather-related injuries to the hands or feet at that time or at any time during the Veteran's remaining 12 years of service.  At the time of a service separation examination in June 1992, the Veteran gave a history of frostbite to her hands and feet while in basic training in 1980.  A physical examination conducted at the time of service separation was essentially unremarkable, and no pertinent diagnoses were noted.

At a November 1992 VA examination conducted two months after discharge from service, the Veteran asserted that she had sustained frostbite to her hands and feet in March 1980.  On physical examination, the Veteran's feet were within normal limits.  The pertinent diagnosis was status post frostbite of both hands and feet with no residuals.

Radiographic studies conducted at a service medical facility in March 1995 revealed no bony abnormalities of the Veteran's hands.  A treatment record dated in November 1997 reveals that the Veteran was seen at that time for a complaint of right hand pain of three months' duration.  Reportedly, the Veteran experienced a dull aching sensation "all day long," as well as some stiffness, but no swelling.  The clinical assessment was arthralgia, with the Veteran concerned regarding the presence of rheumatoid arthritis, degenerative joint disease, or "overuse."  

On VA general medical examination in June 1999, the Veteran complained of numbness in her feet in cold weather.  On physical examination, the examiner could find no evidence of any circulatory abnormality of the extremities.  With the exception of a small nodule on the tendon of the Veteran's right ring finger and slight tenderness of the proximal phalangeal joint of the left thumb, the Veteran's hands were entirely within normal limits, showing no loss of movement, swelling, deformity, or decreased dexterity or grip strength.  The pertinent diagnoses were joint pains of the bilateral hands, without radiographic evidence of disease and without an abnormal rheumatoid factor.

On VA cold injury examination in July 2003, the Veteran stated that she had suffered a cold injury to her hands and feet during basic training.  She reported that at that time she experienced a purple discoloration of her hands and feet.  Currently, on exposure to cold temperatures, the Veteran reportedly experienced a tingling in her toes and fingers, though unaccompanied by any color change.  Also noted was intermittent pain in the proximal interphalangeal joint of the right index finger.  On physical examination, the skin on the Veteran's hands and feet was normal, without evidence of hyperpigmentation, eczema, or ulceration.  There was no swelling or deformity of the small joints of the hands or toes, and handgrips showed normal strength.  The tips of the Veteran's thumbs could be approximated to the tips of all other fingers, and the tips of the fingers could be approximated to the transverse folds of the palms bilaterally.  At the time of examination, sensation in the Veteran's hands and feet was intact.  The pertinent diagnoses noted were cold injury to the hands and feet with residual sensitivity to cold.  

On VA general medical examination in May 2004 the Veteran's reported cold injury and noted tingling of her fingers when it was really cold.  Examination of the Veteran's fingers showed no evidence of any finger abnormality or any evidence of swelling, deformity, or tenderness to palpation.  The pertinent diagnosis was recurrent finger tingling with exposure to cold.  In an addendum dated in July 2005, it was noted that the Veteran's claims folder was available and had been reviewed.  Based on that review, the issues of service connection for cold injury to the hands and feet had been addressed and found to be nonservice connected.  

The Veteran underwent a VA examination in August 2010 and was diagnosed with cold injury, bilateral toes and fingers.  In a subsequent addendum provided in August 2010, the examiner reported that "a review of the entire C file did not disclose either the initial reports of injury to the fingers and toes nor any subsequent medical exams or any reports of a history of this."  She concluded that she was unable to render an opinion as to whether the Veteran's condition occurred during active duty.  

Following appellate review in September 2011, the Board found the August 2010 examiner's statement to be contradictory to the history provided by the Veteran and the evidence contained in the claims folder.  The claim was remanded for further VA examination and for the examiner to determine whether there were any objective findings from a cold injury to the Veteran's hands and feet and if so, whether the condition is related to her active service. 

The Veteran underwent a VA cold injury examination in November 2011.  The Veteran continued to report a cold weather injury to her hands and feet during basic training in March of 1980.  Physical examination revealed no objective findings at the present time of any neurologic pathology.  The Veteran reported that her sensitivity to touch was less robust in the fingertips than in the palm, but she was able to sense both touch and pain with no difficulty.  She had no visible abnormalities or tenderness to palpation over any of the joints in the hands or toes and x-rays were completely normal.  Her pulses were normal and skin temperature was warm with no evidence of hyperhidrosis.  The skin appeared healthy and normal in consistency.  The examiner concluded that there was no objective evidence of any residual pathology or deficits due to the Veteran's cold exposure in 1980.

The examiner noted that although the Veteran reported that she had a (self-diagnosed) frostbite injury in 1980, at no time during service did she present for any medical care for cold injury or any cold injury residuals.  Furthermore, the examiner stated that the symptoms that the Veteran described at the present - a feeling of cold with tingling and numbness in the fingers and toes when exposed to cold - was not outside the range of normal human experience.  It was explained that individuals vary in the degree to which they experience these symptoms upon exposure to cold but the symptoms do not indicate any diagnosable pathologic condition with or without a history of significant exposure to cold in the past.  

The examiner noted that the Veteran believed that her fingers and toes were actually frozen and that she had frostbite.  However, had her fingers and toes actually been frozen, she would have had true tissue damage with persistent symptoms beyond the initial warming phase.  The examiner referenced the following excerpt from Auerbach in Wilderness Medicine, 5th Edition, 2007: "True frostbite, even in the mildest form, entails tissue injury if not actual tissue loss.  Even the mildest actual frostbite cases usually experience edema and usually severe pain at the time of rewarming that persists longer than the actual rewarming.  In the mildest form of frostbite, there is a "whitish or yellowish firm plaque in the area of injury."  

The examiner explained that the Veteran's history does not support the diagnosis of actual frostbite at the time of her initial cold exposure given these facts.  The examiner felt that at most, the Veteran may have experienced "frostnip" which is sometimes referred to as grade I or very early frostbite, with temporary reversible tissue injury but no lasting tissue damage or residuals.

Initially, the Board notes that the Veteran has consistently reported exposure to cold conditions during basic training in early 1980.  Her service personnel records confirm a period of basic training during the months of February and March 1980.  Based on the foregoing, the Board finds that the Veteran's assertions of exposure to cold during service are credible and consistent with the circumstances and conditions of her service.  However, the mention of frostbite on her separation examination was based on her self-report and self diagnosis, as she received no treatment.  While the record reflects she was a medic during service, and therefore had some medical training, there is no indication that she actually obtained a medical or nursing degree such that she had the medical expertise to differentiate between frostbite and an acute cold injury.   

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the 1992 VA examination, shortly following discharge from service, found no residuals of a cold injury.  While the July 2003 VA examiner diagnosed cold injury to the hands and feet with residual sensitivity to cold, the physical examination at that time revealed normal skin, no color change reported during exposure to cold, no swelling or deformity of the hands or toes, normal grip strength and intact sensation in the hands and feet.  Thus, only the Veteran's subjective symptoms of cold sensitivity were listed as a residual.  The 2004 VA examiner noted the Veteran reported tingling in her fingers when exposed to cold.  An attempt to obtain additional discussion yielded no further constructive rationale.  In the August 2010 examination and addendum, the examiner indicated she could not render an opinion.  In short, no objective findings on examination of cold injury residuals were shown, and the only residual reported was subjective.  Ultimately, a VA physician concluded in November 2011 that the Veteran did not actually suffer frostbite in service, and that there is no objective evidence of any residuals related to her cold exposure in service.    

The Board finds the June 2011 examination report to be the most probative on the point of whether the Veteran actually has residuals of a cold weather injury to the hands and feet.  In this regard, the Board notes that the VA examinations conducted in November 1992, July 2003 and May 2004 essentially do not contain any diagnostic tests or clinical findings to support the findings of a diagnosis of a cold weather injury residuals to the hands and feet.  In contrast, the November 2011 VA physician reviewed the Veteran's claims folder and examined the Veteran prior to rendering an opinion.  The examiner fully explained the reasoning behind the conclusion, including relevant facts from the Veteran's reported exposure, her medical history, and pertinent findings on examination.  The examiner also cited to medical authority in support of the conclusion.  Significantly, the November 2011 VA examiner noted that current x-ray findings as well as a physical examination failed to show any frostbite pathology to any of the Veteran's fingers and toes.  The Board notes that the examiner did not discount that the Veteran was exposed to cold, only that the facts do not support actual tissue injury that results in chronic residuals incurred with true frostbite.  As the opinion provided a detailed discussion and rationale, the Board assigns the greatest weight to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The favorable opinions provide no explanation or objective findings to support the diagnosis.  Thus, they are entitled to less probative weight.  In addition, the Board finds the opinion of the 2011 VA examiner, a physician, to be of greater probative value than the Veteran's opinion, as a medic, as to the existence of residuals of a cold injury.  The physician has significantly greater training and education than a medic, and thus her opinion as to the diagnosis of frostbite and the existence of residuals of cold injury is based on significantly more medical expertise. 

In summary, while the Veteran may have suffered acute cold exposure to her hands and feet, the most probative evidence indicates that she has not suffered any disability related to such exposure.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  Accordingly, as the most probative evidence fails to indicate a current disability during the course of the claim, the claim for service connection for residuals of cold injury to the hands and feet is denied.

The Board acknowledges the Court's decision in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) that a current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  This case, however, does not involve the situation where the evidence showed residuals that later resolved.  Rather, the Board has determined that the medical evidence diagnosing subjective residuals is outweighed by the November 2011 examiner's opinion that the tingling and sensitivity the Veteran reports is a normal variant and that she did not suffer a cold injury resulting in residual disability.  Accordingly, McLain does not control here. 

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of cold weather injury to the hands and feet, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for residuals of cold weather injury to the hands and feet is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


